DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 


Claim Rejections - 35 USC § 112

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 recite “… based on the meter data…”. It is not clear what based on the meter data the above claim language is referring to. The meter data collection device only deals with water utilization data. Thus, the above claim language is unclear.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected upon rejected base claims.
Claims 3 and 18 recites the limitation "central controller… with central controller" in lines 1-2.  It is unclear as to what component or element is in wireless communication with the central controller. It is not clear if the two recited central controller are the same or different. Thus, the claim is indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savelle, JR. et al. (US 2011/0190947 A1).



As per claim 1, Savelle, JR.  discloses a method of monitoring residential water utilization comprising (See for example Figs. 3-4): 
installing, on a water meter, a meter data collection device, wherein the water meter is specific to a residential home (See for example Figs. 3-4, [0003], [0004] [0039], [0048]) and controlled by a water authority providing water to the residential home (See for example [0039], [0048]); 
generating water utilization data by the meter data collection device via the water meter based on water consumption by a water consumption device of the residential home (See for example Abstract, [0009], [0010]); 
transmitting the water utilization data from the meter data collection device to a central controller in communication with the meter data collection device (See for example [0005], [0009], Figs 3-4); estimating, with the central controller, water usage for the residential home based on the meter data (See for example [0011]).
As per claim 2, Savelle, JR.  discloses the method of claim 1, further comprising estimating the water usage based on a flow characteristic of the water consumption device (See for example [0011]).
As per claim 3, Savelle, JR.  discloses the method of claim 1, further comprising transmitting, via the central controller, a status indicator indicative of the estimated water usage to an application configured to be executed on a user device in communication with the central controller (See for example [0011], [0012]).
As per claim 4, Savelle, JR.  discloses the method of claim 3, wherein the central controller is in wireless communication with the central controller (See for example [0009]).
As per claim 5, Savelle, JR.  discloses the method of claim 1, further comprising adjusting, with the central controller, the water usage based on a watering restriction received from a water authority data service (See for example Abstract, [0007], [0010], [0067]).
As per claim 6, Savelle, JR.  discloses the method of claim 1, wherein the meter data collection device is in wireless communication with the central controller (See for example [0009], [0019], [0082]).
As per claim 7, Savelle, JR.  discloses the method of claim 1, wherein the central controller is located at a site of the water consumption device (See for example Abstract, [0009], [0080]).
As per claim 8, Savelle, JR.  discloses the method of claim 1, wherein the central controller is configured to receive a registration signal to identify the residential home associated with the water meter (See for example [0172]).
As per claim 9, Savelle, JR.  discloses the method of claim 8, wherein the registration signal comprises geolocation data associated with the water meter (See for example [0011]).
As per claim 10, Savelle, JR.  discloses the method of claim 8, wherein the geolocation data includes at least one of an address, zip code, or coordinates of the residential home (See for example [0156]).
As per claim 11, Savelle, JR.  discloses the method of claim 8, wherein the registration signal comprises a sprinkler characteristic (See for example [0085], [0157], [0172]).
As per claim 12, Savelle, JR.  discloses the method of claim 1, wherein the meter data collection device is in wireless communication with the central controller (See for example [0009], [0019], [0082]).
As per claim 13, Savelle, JR.  discloses the method of claim 1, further comprising tracking, via the central controller, the water usage over time (See for example [0008], [0104], [0160]).
As per claim 14, Savelle, JR.  discloses the method of claim 1, further comprising generating, via the central controller, a water usage report including the water usage (See for example [0005], [0009], FIG. 11A-13B).
Per claims 15-21, these are system claims substantially paralleling the limitations in method claims 1-14. The above combined reference discloses the use of such system (see, e.g., Figs 1A-1B; 3-4) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  

Conclusion

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 
• Irrigation Controller With Selectable Wattering Restrictions (Woytowitz et al. US 8,700,222 B1).• Irrigation Controller (Freeman et al. US 7,123,993 B1). 
• System And Method For Reading and Transmitting Water meter Data Utilizing RF Signals (DeWeerd et al. US 6,351,223 B1).
• Automated Control System (US 2017/0273259 A1).
• Proximity Programmed, Globally Synchronized Irrigation Controller And System (Bauman et al. US 2016/0100533 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193